Citation Nr: 1542468	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from December 1970 to January 1971 and from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen the Veteran's claim of entitlement to service connection for a low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1971 rating decision (with notice in February 1971), the RO denied service connection for an organic back disability; the Veteran did not appeal this decision.

2.  The evidence received since the February 1971 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for low back disability, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The February 1971 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice and to assistance with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The claim must be remanded for further development, which is discussed in the remand section below.  

In a February 1971 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a back disability.  The claim was denied on the grounds that the claimed disability was not shown by evidence of record.  The electronic record includes a VA Form 21-523 which indicates that the RO sent the veteran a letter informing him of this rating decision in February 1971. The veteran has never asserted that the RO failed to notify him of this rating decision. While the VA Form 21-523 does not confirm that the veteran received notice of appellate rights along with this letter, the Board assumes that VA properly provided notice (because such notice is regularly enclosed with these letters and no clear and convincing evidence has been submitted to the contrary in this case).  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In any event, the Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his claim in June 2012.  A December 2012 rating decision denied the Veteran's petition to reopen the claim based on a finding that no evidence has been submitted showing the claimed low back condition occurred in or was caused by military service.  

The Veteran's current claim for entitlement to service connection for a back disorder loss is based upon the same factual basis as his claim for entitlement to service connection which was denied in the February 1971 rating decision.  Although the Veteran had additional active duty after January 1971, he asserted in his substantive appeal that his back pain began during the first period of service and continued thereafter.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the February 1971 rating decision denying the claim, the evidence of record included the service treatment and personnel records for only the first of the Veteran's two periods of service.  These reflected that the Veteran reported pain in the back in December 1970 related to lifting a locker.  The back demonstrated full range of motion with some limitation of toe touch.  The separation examination in December 1970 showed no additional back complaints, and the Veteran was separated in January 1971 due to asthma.  

Since February 1971, the Veteran had an additional period of service, from August 1972 to August 1975.  Service treatment records for that service period reflect that he reported no prior history of back problems and his physical examination showed no clinical abnormality of the spine in August 1972.  He reported injuring his low back in January 1973 while playing basketball.  He sought treatment for low recurrent low back pain in March 1973, receiving 48 hours of rest for recovery from back pain.  He received physical therapy for low back pain including heat and flexion exercise, and was instructed in back classes.  There are no additional records of treatment or complaints regarding the low back in the service treatment records.  

A March 2002 general VA examination noted that the back had full range of motion without pain.  

VA treatment records dated from 2011 to 2013 indicate that the Veteran has sought treatment at the primary care clinic for chronic low back pain.  He sought treatment for ongoing low back pain in February 2012, December 2012 and March 2013 and was given medication.  In December 2013, it was noted that he was using analgesic balm, Celebrex and Robaxin and Tylenol 3, prescribed by VA, for his low back complaints.  

This evidence is new, as it was received by VA after the issuance of the February 1971 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current low back disability, for which he is receiving VA treatment, and the relationship to his service.  In this regard, the Veteran has reported that he has recurrent symptoms of a back disability which began during his first period of service.  The new evidence may reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 at 118.  Also, this new evidence could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim.  See Hodge v. West, 155 F.3d 1356 at 1363.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a back disability is warranted. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claim is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

Prior to consideration of the merits of the Veteran's claims, remand is required for additional development.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran urges that his current low back disability is due to incidents of back injury recorded in service.  Here, as the Veteran is receiving medication at VA for low back complaints, there are at least persistent or recurrent symptoms of a disability.  There is also evidence establishing that an event, injury, or disease occurred in service as well as an indication that the current disability or symptoms may be associated with the Veteran's service.  There is insufficient competent medical evidence of record to make a decision on the claim.  Under McLendon, the Board finds that examination of his back should be undertaken at this time to confirm the presence of disability and to a secure nexus opinion.

The record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records dating from 1993.  See VA Form 9 dated in September 2014 (Veteran states "[a]ll other medical evidence regarding my back condition can be obtain from the Montgomery VAMC starting from 1993 to Present time.")

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After the above steps are complete, schedule the Veteran for VA Spine examination.  VBMS/Virtual VA records must be reviewed in conjunction with the examination.  All necessary testing, to include any x-rays deemed appropriate, must be accomplished.

The examiner must identify all current disabilities of the low back. 

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) any currently diagnosed disability of the low back is related to service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


